83596: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-21350: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83596


Short Caption:TORREMORO VS. DIST. CT. (COMPTON)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A777320Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerIrving TorremoroMichael P. Lowry
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


PetitionerKeolis Transit Services, LLCMichael P. Lowry
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


Real Party in InterestLamont ComptonStephen G. Clough
							(Maier Gutierrez & Associates)
						


RespondentErika D. Ballou


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/08/2021Filing FeeFiling fee paid. E-Payment $250.00 from Michael P. Lowry. (SC)


10/08/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-28925




10/08/2021AppendixFiled Appendix to Petition for Writ. (SC)21-28926




11/15/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-32588




12/06/2021MotionFiled Real Party in Interest, Lamont Compton's, Motion to Extend the Deadline to File Answer in Regards to Issuance of the Requested Writ. (First Request)(SC)21-34747




12/06/2021MotionFiled Real Party in Interest, Lamont Compton's, Motion to Extend the Deadline to File Answer in Regards to Issuance of the Requested Writ. (First Request)(SC)21-34748




12/10/2021MotionFiled Petitioners' Limited Opposition to Motion to Extend. (SC)21-35287




12/13/2021Order/ProceduralFiled Order Granting Motion. Real party in interest, on behalf of respondents, shall have until January 12, 2022, to file and serve an answer. (SC)21-35390




01/12/2022Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (REJECTED PER NOTICE FILED ON 1/12/22) (SC)


01/12/2022Notice/OutgoingIssued Notice of Rejection of Deficient Answer to Petition. Due date: 5 days. (SC)22-01278




01/13/2022AppendixFiled Real Party In Interest's Appendix for Answer to Writ. (SC)22-01367




01/13/2022Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)22-01368




01/26/2022Petition/WritFiled Petitioners' Reply to Answer to Petition. (SC)22-02687




01/26/2022AppendixFiled Petitioners' Appendix to Reply to Petition for Writ. (SC)22-02688




05/13/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-15227




07/07/2022Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before: Hardesty/Stiglich/Herndon. Author: Herndon, J. Majority: Hardesty/Stiglich/Herndon. 138 Nev. Adv. Opn. No. 54. SNP22-JH/LS/DH. (SC).22-21350




08/03/2022RemittiturIssued Notice in Lieu of Remittitur {SC}22-24271




08/03/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed {SC}



Combined Case View